THE COURT
held that the property was well laid, and proved as laid. The confession of the prisoner being given in evidence, THE COURT instructed the jury that they must believe or reject the whole. CRANCH, Circuit Judge, doubted.
In the same conversation, the prisoner offered the witness a watch, and a deed of his house, if he would suffer him to escape.
THE COURT instructed the jury that this offer of the watch and deed was a separate fact, not depending on the confession before alluded to, and therefore good evidence by itself. KILTY, Chief Judge, doubting.